DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claim 1-14) in the reply filed on 03/23/2022 is acknowledged. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group of Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/23/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Status of Claims
	Claims 1-20 were previously pending in the application. 
	As of the remarks filed 03/23/2022, Applicant elects Group I (claims 1-14). Claims 15-20 are withdrawn as being drawn to a nonelected Group of Invention. 
	Accordingly, claims 1-14 are presently under examination. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
	Claim 1 recites the limitation “wherein the plurality of electrical wires are terminated at an angle on the PCBA such that the PCBA and electrical wires terminated thereon together are configurable to form a cross-section of 2 mm2 or less.” 
	Based on the language used in the claims and the specification, it is apparent to Examiner that Applicant intends for the cross-sectional area to be 2mm2 or less. This interpretation is supported by the fact that the units provided for the value is a unit of area (mm2), as well as paragraph [0050] of the specification, which recites that “the PCBA 207 and electrical wires 522 terminated thereon together are configurable to form a cross-sectional area of 2 mm2 or less.” 
	However, in claim 1, the claim language used opens up the possibility for interpretation as a different measure of a cross-section, such as a diameter or radius. Accordingly, Examiner respectfully suggests amending claim 1 to instead recite “wherein the plurality of electrical wires are terminated at an angle on the PCBA such that the PCBA and electrical wires terminated thereon together are configurable to form a cross-sectional area of 2 mm2 or less.” 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an intraluminal device configured to be positioned within a body lumen of a patient” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For “an intraluminal device configured to be positioned within a body lumen of a patient” as recited in claim 1, the corresponding structure described in the specification is “a catheter 101” (“ultrasound imaging device 110 may include a catheter 101” Specification: [0029]). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Reiter (US 2014/0187965 A1, hereinafter “Reiter”) in view of De Geest et al. (WO 2014/114972 A1, hereinafter “De Geest”), further in view of Toth et al. (US 2016/0351292 A1, hereinafter “Toth”). 

Regarding claim 1, Reiter discloses “an intravascular ultrasound (IVUS) imaging catheter, more particularly a connector providing a mechanical and electrical connection between an IVUS device and a patient interface module (PIM)” (Reiter: [0002]), and further discloses: 
	A system ("FIG. 1A is a schematic illustration of an intravascular ultrasound (IVUS) imaging system 100" Reiter: [0031]), comprising:
an intraluminal device ("intravascular ultrasound (IVUS) imaging catheter" Reiter: [0002]) configured to be positioned within a body lumen of a patient ("configured for insertion into a lumen of a blood vessel" Reiter: [0033]; "any volume within a patient's body may be imaged according to embodiments disclosed herein, the volume including vessels, cavities, lumens, and any other tissue structures" Reiter: [0030]), the intraluminal device comprising a proximal portion ("proximal end portion 114" Reiter: Fig. 1) and a distal portion ("distal end portion 116" Reiter: Fig. 1), wherein the intraluminal device ("intravascular ultrasound (IVUS) imaging catheter" Reiter: [0002]) further comprises:
a sensor disposed at the distal portion ("distal sensor assembly is illustrated as an ultrasound transducer assembly" Reiter: [0030]);
a proximal connector (“catheter hub 124” Reiter: [0034] / “electrical connector assembly 124” Reiter: [0043]; [Despite being labeled with two different names, reference numeral 124 represents the claimed proximal connector.]) comprising a printed circuit board assembly (PCBA) ("EEPROM may reside on a printed circuit board (PCB) adjacent the RFID, and a connector from the PIM may be mated with the EEPROM PCB" Reiter: [0065]) configured to interface with a user console ("catheter hub 124 that is removably connected to PIM 104" Reiter: [0034], Fig. 1; "PIM 104 provides user interface controls that can be manipulated by a user" Reiter: [0038]) and disposed at the proximal portion ("In proximal end 118, cable 134 is terminated to an electrical connector assembly 124" Reiter: [0043]); and
a plurality of electrical wires (“electrical cable carrying four signal lines” Reiter: [0006]) connecting the sensor ("electrical cable 134 having four electrical conductors with optional shield 136 may be attached to transducer assembly 122" Reiter: [0043]) and the proximal connector ("In proximal end 118, cable 134 is terminated to an electrical connector assembly 124" Reiter: [0043]). 

Reiter is not being relied on for teaching: 
wherein the plurality of electrical wires are terminated at an angle on the PCBA such that the PCBA and electrical wires terminated thereon together are configurable to form a cross-section of 2 mm2 or less. 

However, in a similar invention in the same "field of electrical connections, in particular for high-speed signal transmission" (De Geest: pg. 1), De Geest teaches an electrical connector which “assists reducing surface area spanned between the leads and it may reduce different noise influences on individual leads, both improving signal integrity” (De Geest: pg. 1-2), and further teaches: 
wherein the plurality of electrical wires are terminated at an angle on the PCBA ("signal leads S are pairwise substantially parallel each other and lie adjacent each other in a pair direction P, forming differential pairs SS at an acute angle α to the column direction C" De Geest: pg. 9, Fig. 4). 

    PNG
    media_image1.png
    670
    834
    media_image1.png
    Greyscale

	In De Geest’s Figs. 4-5, which are included above for reference, the signal leads S (as well as the ground leads G) are arranged parallel to each other in a pair direction P (shown both in Fig. 4 and in the reference graph between the figures). This pair direction P is described as being at an acute angle to the column direction C of the “circuit board 107.” 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the angled connector as taught by De Geest. One of ordinary skill in the art would have been motivated to make this modification because in the configuration where “a portion of the connector the first pair direction extends at an acute angle α to the column direction,” “the effective differential pair surface area perpendicular to the column direction is reduced to about cosα, so that picking up of noise by the differential pair from signals in adjacent columns is reduced correspondingly" (De Geest: pg. 2). In addition, the differential pairs arranged in a pair direction at an acute angle to the column direction allows the benefit of “providing improved performance for these pairs” (De Geest: pg. 2). Furthermore, this design has additional benefits in “providing a low pair-to-pair cross talk” (De Geest: pg. 9). 

	While Reiter and De Geest’s inventions are purposed for miniaturizing electrical components and their connections, the combination of Reiter and De Geest is not being relied on for teaching: 
such that the PCBA and electrical wires terminated thereon together are configurable to form a cross-section of 2 mm2 or less. 

However, in a similar invention in the same field of endeavor, Toth teaches elongated conductors, which find use in “a variety of medical devices, including interventional, minimally invasive, surgical and implantable devices” (Toth: [0002]) and “may be advantageous for improving handle-ability of the elongated conductor during assembly, minimizing noise between conducting members during use, improve impedance tolerance between adjacent conducting members in the elongated conductor, etc.” (Toth: [0037]), and further teaches: 
such that the PCBA and electrical wires terminated thereon together are configurable to form a cross-section of 2 mm2 or less ("intraluminal sized integrated circuits have a size (e.g., in terms of surface area of largest surface) of … about 1.5 mm2" Toth: [0113]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the elongated conductors as taught by Toth. One of ordinary skill in the art would have been motivated to make this modification because when "the support is intraluminal sized, its dimensions are such that it can be positioned inside of a physiological lumen, e.g., inside of a vessel, such as a cardiac vessel, e.g., a vein or artery" (Toth: [0113]), which “may be advantageous to reduce the maximum transverse dimension of the elongated conductor” (Toth: [0055]). 

	Regarding claim 7, the combination of Reiter, De Geest, and Toth discloses: 
The system of claim 1, as described above. 
Reiter is not being relied on for teaching: 
	wherein the angle is between 10 degrees and 80 degrees with respect to an orientation of the PCBA.
However, in a similar invention in the same "field of electrical connections, in particular for high-speed signal transmission" (De Geest: pg. 1), De Geest teaches an electrical connector which “assists reducing surface area spanned between the leads and it may reduce different noise influences on individual leads, both improving signal integrity” (De Geest: pg. 1-2), and further teaches: 
	wherein the angle is between 10 degrees and 80 degrees with respect to an orientation of the PCBA ("signal leads S are pairwise substantially parallel each other and lie adjacent each other in a pair direction P, forming differential pairs SS at an acute angle α to the column direction C" De Geest: pg. 9, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the angled connector as taught by De Geest. One of ordinary skill in the art would have been motivated to make this modification because in the configuration where “a portion of the connector the first pair direction extends at an acute angle α to the column direction,” “the effective differential pair surface area perpendicular to the column direction is reduced to about cosα, so that picking up of noise by the differential pair from signals in adjacent columns is reduced correspondingly" (De Geest: pg. 2). In addition, the differential pairs arranged in a pair direction at an acute angle to the column direction allows the benefit of “providing improved performance for these pairs” (De Geest: pg. 2). Furthermore, this design has additional benefits in “providing a low pair-to-pair cross talk” (De Geest: pg. 9). Based on De Geest’s disclosure, it would also be obvious to have the acute angle α be as close as possible to 45°, which would fall between 10 degrees and 80 degrees. 

	Regarding claim 8, the combination of Reiter, De Geest, and Toth discloses: 
The system of claim 1, as described above. 
Reiter is not being relied on for teaching: 
wherein the angle is between 30 and 60 degrees with respect to an orientation of the PCBA.
However, in a similar invention in the same "field of electrical connections, in particular for high-speed signal transmission" (De Geest: pg. 1), De Geest teaches an electrical connector which “assists reducing surface area spanned between the leads and it may reduce different noise influences on individual leads, both improving signal integrity” (De Geest: pg. 1-2), and further teaches: 
wherein the angle is between 30 and 60 degrees with respect to an orientation of the PCBA ("signal leads S are pairwise substantially parallel each other and lie adjacent each other in a pair direction P, forming differential pairs SS at an acute angle α to the column direction C" De Geest: pg. 9, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the angled connector as taught by De Geest. One of ordinary skill in the art would have been motivated to make this modification because in the configuration where “a portion of the connector the first pair direction extends at an acute angle α to the column direction,” “the effective differential pair surface area perpendicular to the column direction is reduced to about cosα, so that picking up of noise by the differential pair from signals in adjacent columns is reduced correspondingly" (De Geest: pg. 2). In addition, the differential pairs arranged in a pair direction at an acute angle to the column direction allows the benefit of “providing improved performance for these pairs” (De Geest: pg. 2). Furthermore, this design has additional benefits in “providing a low pair-to-pair cross talk” (De Geest: pg. 9). Based on De Geest’s disclosure, it would also be obvious to have the acute angle α be as close as possible to 45°, which would fall between 30 degrees and 60 degrees. 

	Regarding claim 9, the combination of Reiter, De Geest, and Toth discloses: 
The system of claim 1, as described above. 
Although Reiter discloses soldering, Reiter is not being relied on for teaching: 
wherein each of the plurality of electrical wires is soldered onto a contact of the PCBA.
However, in a similar invention in the same "field of electrical connections, in particular for high-speed signal transmission" (De Geest: pg. 1), De Geest teaches an electrical connector which “assists reducing surface area spanned between the leads and it may reduce different noise influences on individual leads, both improving signal integrity” (De Geest: pg. 1-2), and further teaches: 
wherein each of the plurality of electrical wires is soldered onto a contact of the PCBA ("contacts may comprise press-fit contacts, solder contacts and/or other contacts, e.g. surface mount contacts" De Geest: pg. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the angled connector as taught by De Geest. One of ordinary skill in the art would have been motivated to make this modification because in the configuration where “a portion of the connector the first pair direction extends at an acute angle α to the column direction,” “the effective differential pair surface area perpendicular to the column direction is reduced to about cosα, so that picking up of noise by the differential pair from signals in adjacent columns is reduced correspondingly" (De Geest: pg. 2). In addition, the differential pairs arranged in a pair direction at an acute angle to the column direction allows the benefit of “providing improved performance for these pairs” (De Geest: pg. 2). Furthermore, this design has additional benefits in “providing a low pair-to-pair cross talk” (De Geest: pg. 9). Specifically regarding soldering, “thermal management of the board during soldering and/or solder reflow processes may be improved” (De Geest: pg. 4), as well as the “mechanical strength of the board may be improved” (De Geest: pg. 4). 

	Regarding claim 10, the combination of Reiter, De Geest, and Toth discloses: 
The system of claim 1, as described above. 
Reiter is not being relied on for teaching: 
wherein the plurality of electrical wires are soldered along one or more lines extending a length of the PCBA.
However, in a similar invention in the same "field of electrical connections, in particular for high-speed signal transmission" (De Geest: pg. 1), De Geest teaches an electrical connector which “assists reducing surface area spanned between the leads and it may reduce different noise influences on individual leads, both improving signal integrity” (De Geest: pg. 1-2), and further teaches: 
wherein the plurality of electrical wires are soldered ("contacts may comprise press-fit contacts, solder contacts and/or other contacts, e.g. surface mount contacts" De Geest: pg. 4) along one or more lines extending a length of the PCBA (“circuit board 7 comprises a plurality of contacts generally indicated with 13 arranged in a regular grid pattern of columns in a column direction C and rows in a row direction R substantially perpendicular to the column direction C” De Geest: pg. 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the angled connector as taught by De Geest. One of ordinary skill in the art would have been motivated to make this modification because in the configuration where “a portion of the connector the first pair direction extends at an acute angle α to the column direction,” “the effective differential pair surface area perpendicular to the column direction is reduced to about cosα, so that picking up of noise by the differential pair from signals in adjacent columns is reduced correspondingly" (De Geest: pg. 2). In addition, the differential pairs arranged in a pair direction at an acute angle to the column direction allows the benefit of “providing improved performance for these pairs” (De Geest: pg. 2). Furthermore, this design has additional benefits in “providing a low pair-to-pair cross talk” (De Geest: pg. 9). Specifically regarding soldering, “thermal management of the board during soldering and/or solder reflow processes may be improved” (De Geest: pg. 4), as well as the “mechanical strength of the board may be improved” (De Geest: pg. 4). 

Regarding claim 12, the combination of Reiter, De Geest, and Toth discloses: 
The system of claim 1, as described above. 
Reiter is not being relied on for teaching: 
wherein the plurality of electrical wires pass through an opening distal of the proximal portion of the intraluminal device.
However, in a similar invention in the same field of endeavor, Toth teaches elongated conductors, which find use in “a variety of medical devices, including interventional, minimally invasive, surgical and implantable devices” (Toth: [0002]) and “may be advantageous for improving handle-ability of the elongated conductor during assembly, minimizing noise between conducting members during use, improve impedance tolerance between adjacent conducting members in the elongated conductor, etc.” (Toth: [0037]), and further teaches: 
wherein the plurality of electrical wires pass (“wires 111”) through an opening distal of the proximal portion of the intraluminal device ([As shown in Fig. 1C, the wires 111 pass through an opening distal of the proximal portion of the intraluminal device. Fig. 1C has been annotated and included below, with the arrow added to show the ‘opening.’]).

    PNG
    media_image2.png
    354
    317
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the elongated conductors as taught by Toth. One of ordinary skill in the art would have been motivated to make this modification because “the conducting members may be wound, braided, segmented, split into separate sub-groups (e.g., subgroups manipulated separately from other members of the group, etc.) or otherwise manipulated in order to produce a desired configuration of conducting members in the final elongated structure” (Toth: [0096]). The braiding of the sheath aids the ability to produce a desired configuration of electrical components. In addition, it “may be advantageous for easy handling of and interconnection with one or more device components” (Toth: [0044]), such as a PCBA. 

Regarding claim 13, the combination of Reiter, De Geest, and Toth discloses: 
The system of claim 12, as described above. 
Reiter is not being relied on for teaching: 
wherein the intraluminal device comprises a knitted outer portion, wherein the opening is in the knitted outer portion.
However, in a similar invention in the same field of endeavor, Toth teaches elongated conductors, which find use in “a variety of medical devices, including interventional, minimally invasive, surgical and implantable devices” (Toth: [0002]) and “may be advantageous for improving handle-ability of the elongated conductor during assembly, minimizing noise between conducting members during use, improve impedance tolerance between adjacent conducting members in the elongated conductor, etc.” (Toth: [0037]), and further teaches: 
wherein the intraluminal device comprises a knitted outer portion ("By “braided configuration” is meant that the conducting members are woven or plaited along a length of the elongated structure" Toth: [0059]), wherein the opening is in the knitted outer portion ([See Fig. 1C, which shows the opening is in the braided/woven (or knitted) outer portion.]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the elongated conductors as taught by Toth. One of ordinary skill in the art would have been motivated to make this modification because “the conducting members may be wound, braided, segmented, split into separate sub-groups (e.g., subgroups manipulated separately from other members of the group, etc.) or otherwise manipulated in order to produce a desired configuration of conducting members in the final elongated structure” (Toth: [0096]). The knitting of the sheath aids the ability to produce a desired configuration of electrical components. In addition, it “may be advantageous for easy handling of and interconnection with one or more device components” (Toth: [0044]), such as a PCBA. 

Claims 2-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Reiter in view of De Geest and Toth as applied to claim 1 above, and further in view of Heilemann et al. (US 2019/0148853 A1, filed 07/07/2017, hereinafter “Heilemann”). 

Regarding claim 2, the combination of Reiter, De Geest, and Toth discloses: 
The system of claim 1, as described above. 
Reiter further discloses: 
wherein the intraluminal device further comprises a sheath ("Catheter 102 includes an elongated, flexible catheter sheath 110" Reiter: [0033]) disposed around at least a portion of the plurality of wires ([Fig. 1B shows the distal end portion 116 of sheath 110 disposed around at least a portion of the cable 134, which includes the plurality of wires or signal lines.]).
Reiter is not being relied on for teaching: 
	terminating on the PCBA. 
However, in a similar invention in the same field of endeavor, Heilemann teaches "a method of connecting a printed-circuit board to a coaxial cable, where the coaxial cable has a core conductor surrounded by a dielectric inner sheath that, in turn, is surrounded by a shield, and the dielectric inner sheath is surrounded by an outer sheath" (Heilemann: [0001]) and the "core conductor is soldered to a contact point on the printed-circuit board for electrical contacting" (Heilemann: [0001]), and further teaches: 
a sheath (“cable 3 has an outer sheath 4 in a manner known per se, and a core conductor 5 (for example an electrically conductive wire) coaxially inside it” Heilemann: [0022]) … terminating on the PCBA (“end of the coaxial cable is then fitted into the recess 2 in such a way that an end of the outer sheath 4 shown at 4′ in FIGS. 3 and 4, is inserted, in particular pressed, into the recess” Heilemann: [0024]; “cable 3 is inserted into the recess 2 that was previously formed in the printed-circuit board 1” Heilemann: [0023]; [In Fig. 4 included below, the outer sheath 4 terminates on the PCBA when it is pressed into the recess of the PCBA.]). 

    PNG
    media_image3.png
    218
    365
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the method of connecting cables to a printed circuit board as taught by Heilemann. One of ordinary skill in the art would have been motivated to make this modification because using this configuration of cables connected to a printed circuit board, "It is thereby possible to position the end of the coaxial cable with its core conductor (electrical conductor) precisely at the point where a contact point for the core conductor is located on the printed-circuit board for the electrical contacting of said core conductor. This means that it is conceivable to mount the end of the coaxial cable at any desired point inward of the outer edge of the printed-circuit board" (Heilemann: [0005]). 

Regarding claim 3, the combination of Reiter, De Geest, Toth, and Heilemann discloses: 
The system of claim 2, as described above. 
	The combination of Reiter and De Geest is not being relied on for teaching: 
wherein the sheath is braided.
However, in a similar invention in the same field of endeavor, Toth teaches elongated conductors, which find use in “a variety of medical devices, including interventional, minimally invasive, surgical and implantable devices” (Toth: [0002]) and “may be advantageous for improving handle-ability of the elongated conductor during assembly, minimizing noise between conducting members during use, improve impedance tolerance between adjacent conducting members in the elongated conductor, etc.” (Toth: [0037]), and further teaches: 
wherein the sheath is braided ("By “braided configuration” is meant that the conducting members are woven or plaited along a length of the elongated structure" Toth: [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the elongated conductors as taught by Toth. One of ordinary skill in the art would have been motivated to make this modification because “the conducting members may be wound, braided, segmented, split into separate sub-groups (e.g., subgroups manipulated separately from other members of the group, etc.) or otherwise manipulated in order to produce a desired configuration of conducting members in the final elongated structure” (Toth: [0096]). The braiding of the sheath aids the ability to produce a desired configuration of electrical components. 

Regarding claim 4, the combination of Reiter, De Geest, Toth, and Heilemann discloses: 
The system of claim 2, as described above. 
The combination of Reiter and De Geest is not being relied on for teaching: 
wherein a length of the sheath prior to terminating at the PCBA is not disposed around the plurality of wires such that the length of the sheath runs parallel to a length of the wires.
However, in a similar invention in the same field of endeavor, Toth teaches elongated conductors, which find use in “a variety of medical devices, including interventional, minimally invasive, surgical and implantable devices” (Toth: [0002]) and “may be advantageous for improving handle-ability of the elongated conductor during assembly, minimizing noise between conducting members during use, improve impedance tolerance between adjacent conducting members in the elongated conductor, etc.” (Toth: [0037]), and further teaches: 
wherein a length of the sheath prior to terminating at the PCBA is not disposed around the plurality of wires ("conducting members assume a braided configuration along at least a portion of the elongated structure. Accordingly, the braided configuration may extend along the complete length of the elongated structure, or along a portion thereof, e.g., 20% or more, 30% or more, 40% or more, 50% or more, 60% or more, 70% or more, 80% or more, up to 99%, such as 95%" Toth: [0059]; [The braided configuration extending along only a portion of the structure represents the sheath not being disposed around the plurality of wires for at least a certain portion. For example, in a configuration in which the braided configuration extends along 95% of the structure, the remaining 5% of the structure would be classified as the portion of the plurality of wires which the sheath is not disposed around.]) such that the length of the sheath runs parallel to a length of the wires ([As shown in Fig. 1C (among others), the sheath 115 runs parallel to the length of the wires 111.]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the elongated conductors as taught by Toth. One of ordinary skill in the art would have been motivated to make this modification because “the conducting members may be wound, braided, segmented, split into separate sub-groups (e.g., subgroups manipulated separately from other members of the group, etc.) or otherwise manipulated in order to produce a desired configuration of conducting members in the final elongated structure” (Toth: [0096]). The braiding of the sheath aids the ability to produce a desired configuration of electrical components. 

Regarding claim 5, the combination of Reiter, De Geest, Toth, and Heilemann discloses: 
The system of claim 2, as described above. 
Reiter is not being relied on for teaching: 
wherein the sheath is terminated on the PCBA at a position distal to the termination of the plurality of electrical wires.
However, in a similar invention in the same field of endeavor, Heilemann teaches "a method of connecting a printed-circuit board to a coaxial cable, where the coaxial cable has a core conductor surrounded by a dielectric inner sheath that, in turn, is surrounded by a shield, and the dielectric inner sheath is surrounded by an outer sheath" (Heilemann: [0001]) and the "core conductor is soldered to a contact point on the printed-circuit board for electrical contacting" (Heilemann: [0001]), and further teaches: 
wherein the sheath is terminated on the PCBA (“end of the coaxial cable is then fitted into the recess 2 in such a way that an end of the outer sheath 4 shown at 4′ in FIGS. 3 and 4, is inserted, in particular pressed, into the recess” Heilemann: [0024]; “cable 3 is inserted into the recess 2 that was previously formed in the printed-circuit board 1” Heilemann: [0023]; [In Fig. 4, the outer sheath 4 terminates on the PCBA when it is pressed into the recess of the PCBA.]) at a position distal to the termination of the plurality of electrical wires ([The core conductor 5 of the coaxial cable 3 are electrically connected/terminated on the contact points 8,9. These contacts points are positioned proximally to the termination of the sheath 4’.]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the method of connecting cables to a printed circuit board as taught by Heilemann. One of ordinary skill in the art would have been motivated to make this modification because using this configuration of cables connected to a printed circuit board, "It is thereby possible to position the end of the coaxial cable with its core conductor (electrical conductor) precisely at the point where a contact point for the core conductor is located on the printed-circuit board for the electrical contacting of said core conductor. This means that it is conceivable to mount the end of the coaxial cable at any desired point inward of the outer edge of the printed-circuit board" (Heilemann: [0005]). 

Regarding claim 14, the combination of Reiter, De Geest, and Toth discloses: 
The system of claim 13, as described above. 
Reiter is not being relied on for teaching: 
wherein a proximal end of the knitted outer portion is coupled to a distal end of the PCBA.
However, in a similar invention in the same field of endeavor, Heilemann teaches "a method of connecting a printed-circuit board to a coaxial cable, where the coaxial cable has a core conductor surrounded by a dielectric inner sheath that, in turn, is surrounded by a shield, and the dielectric inner sheath is surrounded by an outer sheath" (Heilemann: [0001]) and the "core conductor is soldered to a contact point on the printed-circuit board for electrical contacting" (Heilemann: [0001]), and further teaches: 
wherein a proximal end of the knitted outer portion is coupled to a distal end of the PCBA (“end of the coaxial cable is then fitted into the recess 2 in such a way that an end of the outer sheath 4 shown at 4′ in FIGS. 3 and 4, is inserted, in particular pressed, into the recess” Heilemann: [0024]; “cable 3 is inserted into the recess 2 that was previously formed in the printed-circuit board 1” Heilemann: [0023]; [In Fig. 4, the proximal end of the outer sheath 4 is coupled to the distal end of the PCBA when it is pressed into the recess of the PCBA.]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the method of connecting cables to a printed circuit board as taught by Heilemann. One of ordinary skill in the art would have been motivated to make this modification because using this configuration of cables connected to a printed circuit board, "It is thereby possible to position the end of the coaxial cable with its core conductor (electrical conductor) precisely at the point where a contact point for the core conductor is located on the printed-circuit board for the electrical contacting of said core conductor. This means that it is conceivable to mount the end of the coaxial cable at any desired point inward of the outer edge of the printed-circuit board" (Heilemann: [0005]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reiter in view of De Geest and Toth as applied to claim 1 above, and further in view of Sela et al. (US 2012/0172842 A1, hereinafter “Sela”). 

	Regarding claim 6, the combination of Reiter, De Geest, and Toth discloses: 
The system of claim 1, as described above. 
	While it would certainly be obvious based on these prior art references to have the electrical wires be foldable, the combination of Reiter, De Geest, and Toth is not being relied on for teaching: 
	wherein the plurality of electrical wires are arranged to be foldable when the intraluminal device is passed through a catheter body.
However, in a similar invention in the same field of endeavor, Sela teaches an “elongate medical device having an axis comprises an inner liner, a jacket radially outward of the liner, a braid comprising metal embedded in the jacket, a sensor, and at least one wire electrically connected to said sensor” (Sela: Abstract) designed to “reduce the stress induced on an electrical cable in the catheter or other elongate medical device” (Sela: [0002]), and further teaches: 
wherein the plurality of electrical wires are arranged to be foldable when the intraluminal device is passed through a catheter body (“reduce the stress induced on electrical wiring by bending of the medical device, as such stress may interrupt the functionality of sensors attached to such wiring” Sela: [0005]). 
In addition, Fig. 9 of Sela shows the one or more wires 50 being wound (or folded) around the braid layer 44. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the method of manufacturing a catheter or other medical device as taught by Sela. One of ordinary skill in the art would have been motivated to make this modification because it is necessary for “catheters to exhibit a balance of flexibility and rigidity to be able to maneuver through the vasculature of a patient during the performance of medical procedures” (Sela: [0005]). Based on Sela’s invention, “the stress experienced by the at least one wire, for example when the device is subjected to bending, is reduced, which in turn reduces the occurrence of breaks or the like either in the wire or at the connection node where the wire is connected to the sensor” (Sela: [0008]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reiter in view of De Geest and Toth as applied to claim 1 above, and further in view of Dausch et al. (US 2013/0267853 A1, hereinafter “Dausch”). 

Regarding claim 11, the combination of Reiter, De Geest, and Toth discloses: 
The system of claim 1, as described above. 
De Geest further teaches: 
wherein the plurality of electrical wires are soldered ("contacts may comprise press-fit contacts, solder contacts and/or other contacts, e.g. surface mount contacts" De Geest: pg. 4). 
De Geest remains silent on: 
wherein the wires are soldered along single line along a length of the PCBA.
However, in a similar invention in the same field of endeavor, Dausch teaches “an ultrasound apparatus having a cable assembly for forming a connection with a piezoelectric micromachined ultrasonic transducer housed in a catheter” (Dausch: [0002]) and “a printed circuit board (PCB)” (Dausch: [0072]), and further teaches: 
wherein the wires are soldered (“solder bumps attaching additional circuitry” Dausch: [0065]) along single line along a length of the PCBA (“At the proximal end 315 of the catheter 350, the connection support substrate 355 of the cable assembly 325 may be engaged with or otherwise terminated by a termination element 375, such as, for example, an interposer, circuit board” Dausch: [0065]; [As shown in Figs. 25A-B, the cable assembly 325 is soldered along a single line along the length of the termination element 375, which represents the PCBA.]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the cable assembly as taught by Dausch. One of ordinary skill in the art would have been motivated to make this modification because such an arrangement may “allow several hundred conductors to fit within a small, for example, 3 mm diameter, catheter 350” (Dausch: [0065]). In addition, the “conductor elements of the termination element 375 may, for example, facilitate an electrically-conductive engagement between the connective signal and ground elements 150, 160 associated with the connection support substrate 355” (Dausch: [0065]). Lastly, such an arrangement “may be advantageous, for example, by providing a cable assembly 325 having a relatively lower materials cost” (Dausch: [0065]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (CN 105470668 A) identifies another patent document (CN 101958476 B) and provides a summary of the invention: “CN101958476B China patent discloses a cable connector assembly, the cable of the cable connector assembly comprises a group of coaxial line arranged in a row and a set of single-core wire; and the insulating shell is covered on the outside of the coaxial line and a single-core cable, so that the cable is a flat cable, a single-core cable comprises a power line and its corresponding welding sheet is welded so as to provide power supply and is connected with ground wire of the power supply and the ground connected to the ground. said single-core wire comprises a first inner conductor and the first insulating layer in the first conductor of said coaxial line comprises a second inner conductor, inner insulating layer, a metal knitted layer and an outer insulating layer, the cable connector further comprises a support for the cable is not easy to fall off from the flexible circuit board.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793      

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793